                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JEROME JULIUS BROWN SR.,                                   CASE NO. C19-1694-JCC
10                               Plaintiff,                     ORDER
11           v.

12   DEMETRICE WHITE et al.,

13                               Defendants.
14

15           This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 5). Once again, Plaintiff Jerome
17   Brown Sr. has filed a complaint in the Western District of Washington, a magistrate judge has
18   recommended that the Court dismiss the complaint because it is frivolous, and Plaintiff has not
19   filed objections. (See id. at 2) (listing prior cases dismissed as frivolous). Just like before, the
20   Court agrees with the report and recommendation. The Court therefore ORDERS as follows:
21       1. The report and recommendation (Dkt. No. 5) is ADOPTED;
22       2. Plaintiff’s in forma pauperis application (Dkt. No. 1) is DENIED;
23       3. The case is DISMISSED without prejudice; and
24       4. The Clerk is DIRECTED to send copies of this order to Plaintiff and to Judge Peterson.
25           //
26           //


     ORDER
     C19-1694-JCC
     PAGE - 1
 1          DATED this 14th day of November 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1694-JCC
     PAGE - 2
